NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
NORMAN E. STURDIVANT,
Cla,imant-Appellcmt,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0n,dent-Appellee.
2011-7001
Appea1 from the United States Court of Appea1s for
Vete1'anS Claims in 08-1762, Chief Judge Wi11iam P.
Greene, Jr.
ON MOTION
ORDER
NorInan E. Sturdivant moves to stay proceedings in
this appeal pending the c0urt’s disposition in Cardwell u.
Shin,seki, 2010-7110.
Upon consideration thereof

sTURD1vANT v. DvA
IT ls ORDERED THAT:
2
The motion is denied Sturdivant's opening brief is
due within 30 days of the date of filing of this order.
FOR THE COURT
 0 3 mm /s/ Jan Horbaly
Date
ccc Kenneth M. Carpenter, Esq.
A1lison Kidd-Mi1ler, Esq.
s 19
J an Horba1y
Clerk
_ FlLED
us cover 0F appeals ron
rr-le renew cmcun
FEB 03 2011
minus
am